Citation Nr: 1402150	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-21 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether a timely Notice of Disagreement (NOD) was filed as to the denial of an apportionment of the Veteran's compensation benefits in excess of $1162.00 per month for the support of the appellant as the Veteran's dependent spouse. 

2.  Whether Dependency and Indemnity Compensation benefits were properly terminated on the basis that the appellant may not be recognized as the veteran's surviving spouse for Department of Veterans Affairs (VA) purposes. 


REPRESENTATION

Appellant represented by:	John Olivier, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is the Veteran's spouse.  The Veteran had active service from June 1977 to December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO), that the appellant's May 3, 2004, attempted NOD as to a September 16, 2003, denial by the New Orleans RO of her request for an increased amount of apportionment from the Veteran's VA disability benefits was untimely. 

A May 2012 determination that past approval of death pension benefits to the appellant should be terminated because she failed to qualify, under the laws and regulations applicable to a determination, as the veteran's surviving spouse for VA purposes is also on appeal. 

In November 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In July 2003, the appellant was assigned apportionment of $1162 per month, and the Veteran and his wife were notified of the decision by separate letters dated that same month.  Correspondence from the appellant and the Veteran received within 60 days of that notice is construed as disagreement with that determination and an intent to appeal.  

2. The Veteran had active service from June 1977 to December 1985. 

3. The appellant and the Veteran were married on March [redacted], 2003, and he died approximately 10 months later on January [redacted], 2004.

4.  The appellant and Veteran were married for less than one year prior to the veteran's death, there were no children born of this union.  


CONCLUSIONS OF LAW

1. The appellant filed a timely NOD as to the determination awarding an apportionment of the Veteran's VA compensation benefits of $1162 per month.  38 U.S.C.A. §  7105A (a) (West 2002); 38 C.F.R. §§ 20.200, 20.501(a) (2013). 

2. Death pension benefits were properly terminated because the appellant may not be recognized as the veteran's surviving spouse for VA purposes.  38 U.S.C.A. §§ 103, 501, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.205 (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2013).  

In regards to the appellant's claim regarding the timeliness of her NOD to the amount of apportionment, the Board must conclude that there is no reasonable possibility that providing additional assistance would aid in substantiating the underlying claim.  Thus, VA is not required to take any further action to assist the claimant. 38 U.S.C.A. § 5103(a).  The statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based upon statutory interpretation, rather than consideration of factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

In regards to the appellant's claim that DIC benefits were improperly termination, a review of the claims folder reveals that, prior to making an adverse decision in this case, in June 2011 correspondence, she was notified of a proposed termination of her DIC benefits on the basis that she had not been married to the veteran for at least one year immediately preceding the Veteran's death.  She was given a period of 60 days to submit any additional evidence or argument prior to termination of her VA benefits and her payments were continued during that 60-day period.  She was notified of her right to request a personal hearing and to produce witnesses in her behalf.  She was notified that VA personnel would assist her in every reasonable way and she was informed of her right to obtain representation without charge.  Accordingly, the Board finds that the appellant was provided VCAA notice and assistance in developing her claim and she was informed of the evidence necessary to substantiate this claim all prior to the actual termination of her DIC benefits completed in May 2012.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004). 

Under the circumstances, the Board finds that the appellant has been provided with adequate notice of the evidence needed to successfully prove her claim and that there is no prejudice to her by appellate consideration of the claim at this time without a prior remand of the case to the RO for providing additional assistance to the appellant in the development of her claim as required by the VCAA, or to give any subsequently appointed representative an opportunity to present additional evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

During the pendency of this appeal, the appellant presented many of her own written arguments and testimony.  Arguments were submitted from her representative as well.  The evidence on file does not indicate nor does the appellant contend that there remains any additional evidence available for review.  The Board finds that there is no reasonable probability that any additional relevant evidence exists which has not already been collected for review. 

II.  Criteria & Analysis

A. Timeliness of NOD

At issue on appeal is whether the appellant filed a timely NOD from the RO's July 2003 determination to award $1162 per month as a special apportionment of the Veteran's benefits.   

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100 , 19.101, 19.102, and 20.713(a).  All interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights. 38 C.F.R. § 19.100.  In this case, both the Veteran and the appellant were notified by separate letters, in July 2003 of the action being taken by the New Orleans RO, more specifically, that the appellant was awarded $1162 per month, effective April 1, 2003.  They were informed of their hearing and representation rights.  In particular, the Veteran and his wife were informed that there was a 60-day deadline for the filing of a timely NOD.  

In August 2003, the RO received a constituency form submitted by the appellant's Senator requesting an earlier date for benefits based on her marriage to the Veteran.  The form also requested more money.  Also received within 60 days of the July 2003 notice was a notice of disagreement filed by the Veteran requesting additional funds for his wife from the amount unpaid from his compensation due to his incarceration.  Reviewing these documents in a light most favorable to the appellant, they can be construed as a timely notice of disagreement with the July 2003 apportionment determination.  See 38 U.S.C.A. § 7105A(a); 38 C.F.R. § 20.501(a).  

B. Termination of DIC Benefits

Pertinent VA laws and regulations provide that DIC may be paid to a surviving spouse if the marriage to the Veteran occurred before or during his or her service or, if the marriage took place after service, if (1) the claimant married the Veteran before the expiration of 15 years after the period of service in which the injury or disease that caused the Veteran's death was incurred or aggravated, or (2) the claimant was married to the Veteran for 1 year or more prior to the Veteran's death, or (3) the claimant was married to the Veteran for any period of time if a child was born to the marriage or was born to the couple before their marriage.  38 C.F.R. § 3.54; see 38 U.S.C.A. § 1102. 

Spouse" is defined as by regulation as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)." 38 C.F.R. § 3.50(a). 38 C.F.R. § 3.1(j) defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued." Id.  A "surviving spouse" is defined as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55  (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting.  38 C.F.R. § 3.50 (b). 

Pursuant to her application, the appellant was approved for payment of DIC, cause of death benefits as the Veteran's surviving spouse from January 2004 until May 2012, until it was discovered that her marriage to the Veteran had not lasted for one year prior to his death and no children were born of this marriage.  When requesting a hearing regarding the apportionment she received when the Veteran was alive, the appellant indicated that she was married to the Veteran on March [redacted], 2003 and that the Veteran died on January [redacted], 2004.  In June 2011, the appellant was notified that VA reviewed her information and proposed to stop her DIC payments because she was not married to the Veteran for at least one year prior to his death, nor were any children born of their marriage.  She was given a period of 60 days to present proof that she was married to the Veteran for more than a year or that she had children born of her marriage to the Veteran.  The RO subsequently took action to terminate pension effective in May 2012 and notified the appellant that month. 

The appellant disagreed with this action and in July 2012, the RO provided the appellant with a statement of the case which included recitation of all applicable laws and regulations with respect to individuals who may be recognized as a "surviving spouse" of a Veteran for VA benefit purposes. 

In her substantive appeal, the appellant contended that she was previously awarded DIC benefits, had received such benefits for more than seven years, and terminating such benefits was unfair and would result in a financial hardship.  

The undisputed evidence clearly shows that the appellant may not be recognized as the Veteran's surviving spouse for VA benefit purposes. The evidence shows that the appellant and the Veteran were married in March 2003 and the Veteran died in January 2004, approximately 10 months after they were married.  There were no children were born of this marriage.  Additionally, the Veteran was discharged from active service in December 1985 and the appellant married the Veteran long after the expiration of 15 years after the period of service in which the injury or disease that caused the Veteran's death was incurred or aggravated.  These facts operate to preclude payment of DIC, cause of death benefits to the appellant as a matter of law and regulation.

Therefore, the appellant does not meet the criteria to receive DIC benefits as a result of the death of this Veteran.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied. 


ORDER

A timely notice of disagreement was filed following the July 2003 apportionment of the Veteran's compensation benefits of $1162 per month.  To this extent, the appeal is allowed. 

Termination of DIC benefits was proper on the basis that the appellant may not be recognized as the Veteran's surviving spouse, and the appeal is denied. 



REMAND

Since the appellant filed a timely notice of disagreement following the July 2003 apportionment, the Board's jurisdiction has been triggered.  At this point, the issue must be REMANDED, per Manlincon v. West, 12 Vet. App. 238 (1999), so that the RO can issue a statement of the case on the underlying claim.

In light of the foregoing, the case is REMANDED to the RO for the following development:

The RO should readjudicate the issue of apportionment of the Veteran's compensation.  If the claim remains denied, the RO is directed to promulgate a statement of the case on this issue and to provide the appellant with the appropriate notice of appellate rights.  If the claim is not resolved to the appellant's satisfaction, she should be provided with a statement of the case and an appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if a timely substantive appeal is submitted.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


